                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
ROBERT MILLER, #866293,                          §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                            Case No. 6:19-CV-228-JDK-JDL
                                                 §
UNIVERSITY OF TEXAS MEDICAL                      §
BRANCH, ET AL.,                                  §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Robert Miller, an inmate confined in the Texas prison system, proceeding pro se,

filed the above-styled and numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. The civil

action was referred to United States Magistrate Judge John D. Love. The Magistrate Judge issued

a Report and Recommendation, concluding that the lawsuit should be dismissed based on the

three-strikes provision of 28 U.S.C. § 1915(g), which prohibits incarcerated plaintiffs from

proceeding in forma pauperis when they have previously filed at least three lawsuits or appeals

that were dismissed as frivolous, as malicious, or for failure to state a claim, unless the plaintiff

shows he is in imminent danger of serious physical injury. Docket No. 8 at 2–4.

       Plaintiff did not file formal Objections to the Magistrate Judge’s Report and

Recommendations. Plaintiff did, however, file a motion for leave to file an amended complaint.

Docket No. 10. Plaintiff’s motion only restates the claims that the Magistrate Judge rejected in his

Report and Recommendation. See Docket No. 10. Therefore, if the Court construes Plaintiff’s

motion as a proper motion for leave to file an amended complaint, the Court would deny the motion

because Plaintiff’s amendment would be futile. See Dyer v. Bd. of Pardons & Paroles, No. 7:13-


                                            Page 1 of 2
MC-978, 2019 WL 1308256, at *1 (S.D. Tex. Mar. 8, 2019) (denying a motion for leave to amend

a complaint filed after the Magistrate Judge’s report and recommendation because of undue delay

and futility). Further, even if the Court construes Plaintiff’s motion as Objections, the Court would

find that Plaintiff’s Objections are without merit because they do not address the deficiencies

recognized by the Magistrate Judge.

       The Court, having made a de novo review of the objection raised by Plaintiff, is of the

opinion that the findings and conclusions of the Magistrate Judge are correct, and the Objections

by Plaintiff are without merit. The Court hereby adopts the findings and conclusions of the

Magistrate Judge as the findings and conclusions of the Court. It is therefore

       ORDERED that the Report of the Magistrate Judge (Docket No. 8) is ADOPTED as the

opinion of the Court. It is further

       ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as to

the refiling of another in forma pauperis lawsuit raising the same claims as herein presented, but

without prejudice to the refiling of this lawsuit without seeking in forma pauperis status and upon

payment of the statutory $400.00 filing fee. It is further

       ORDERED that, should the Plaintiff pay the full filing fee within 15 days of the entry of

final judgment in this case, he shall be allowed to proceed in the lawsuit as through the full fee

had been paid from the outset. Finally, it is

       ORDERED that any and all motions that may be pending in this civil action are hereby

DENIED.

       So ORDERED and SIGNED this 24th day of July, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE

                                            Page 2 of 2
